Title: Petition of John Henderson, 11 January 1803
From: Henderson, John
To: Jefferson, Thomas


          
            To the President of the United States
          
          the petition of John Henderson respectfully represents, that your petitioner is not a common gambler nor given to an idle and dissolute life, but happening from misfortune inadvertently to undertake at the late races in the City of Washington the keeping of a kind of gaming table, frequently called an equality table, in entire ignorance of the prohibition of that species of game, by some ancient statute of the State of Maryland, he has been presented convicted and sentenced to a fine of fifty pounds, which the court have not power to lessen, and which he is utterly unable to pay; and of which he therefore submissively prays the humane remission by the President of the United States.
          
            John Henderson
          
          
            District of Columbia, county of Washington, to wit; This day appeared before me a justice of the peace for the said county John Henderson the above petitioner, and made oath that the matters of fact therein stated are true. At the same time appeared Robert Mc.Clan jailer and made oath that the petitioner has demeaned himself well since he has been in prison. Given under my hand this 11th. day of Janry. 1803
          
          
            Corn. Coningham
          
        